DECISION AND JUDGMENT ENTRY
{¶ 1} This matter comes before the court on petitioner, Timothy Richards, Jr.'s, petition for habeas corpus. Respondent, Kelleh Konteh, has filed a motion for summary judgment in response.
 {¶ 2} "`[H]abeas corpus in Ohio is generally appropriate in the criminal context only if the petitioner is entitled to immediate release from prison or some type of physical confinement.'" Smith v. Leis, 106 Ohio St.3d 309,2005-Ohio-5125, quoting State ex rel. Smirnoff v. Greene
(1998), 84 Ohio St.3d 165, 167. "If a habeas corpus petitioner seeking release is subsequently released, the petitioner's habeas corpus claim is normally rendered moot." Larsen v. State
(2001), 92 Ohio St.3d 69, 69-70, citing Pewitt v. LorainCorrectional Inst. (1992), 64 Ohio St.3d 470, 472.
 {¶ 3} In that petitioner was released from custody by the Adult Parole Authority on June 19, 2006, his petition is rendered moot and ordered dismissed at petitioner's costs.
PETITION DISMISSED.
Pietrykowski, J., Parish, J., concur.